Citation Nr: 0904680	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-03 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a compensable rating for uterine fibroids.

2.  Entitlement to a compensable rating for fracture of the 
right fifth metatarsal.

3.  Entitlement to a compensable rating for lumbosacral 
strain prior to July 10, 2003, and 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  Thereafter, jurisdiction over the 
Veteran's case was transferred to the RO in San Diego, 
California.

 
REMAND

The record reflects that the Veteran was last afforded VA 
examinations to determine the degree of severity of her 
disabilities in February 2005.  In the Veteran's May 2007 VA 
Form 646 and again in the January 2009 Informal Hearing 
Presentation, the Veteran, via her representative, claimed 
that her disabilities had increased in severity.  Given the 
reported worsening of the Veteran's disabilities since her 
last VA examination, the Board finds that new VA examinations 
are necessary in order to decide the Veteran's claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).  See also Snuffer v. Gober, 10 Vet. App. 
400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should arrange 
for the Veteran to be afforded a VA 
examination to determine the current 
degree of severity of her uterine 
fibroids.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. The claims folder 
should be made available to the 
examiners for their review. The 
examiners should note the effect that 
the Veteran's uterine fibroids have on 
her daily activities and her ability to 
pursue gainful employment.
  
The examiner should also comment on 
whether the Veteran has displacement of 
her uterus with adhesions and irregular 
menstruation or marked displacement of 
her uterus and frequent or continuous 
menstrual disturbances.

2.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded 
a VA examination to determine the 
current degree of severity of her 
fracture of the right fifth metatarsal.  
All necessary tests and studies should 
be accomplished, and all clinical 
manifestations should be reported in 
detail. The claims folder should be 
made available to the examiners for 
their review. The examiners should note 
the effect that the Veteran's uterine 
fibroids have on her daily activities 
and her ability to pursue gainful 
employment.  The examiner should 
comment on whether the Veteran's 
fracture is moderate, moderately 
severe, or severe.  

3.  Then, the RO or the AMC should 
arrange for the Veteran to be afforded a 
VA examination to determine the current 
degree of severity of her lumbosacral 
strain.  The claims folders must be made 
available to and reviewed by the 
examiner.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and to the extent possible, the examiner 
should assess the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss of 
the low back.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the appellant describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should specifically 
identify any evidence of neuropathy due 
to low back disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If muscle spasm or 
guarding is present, the examiner should 
state whether it is severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular 
should assess the frequency and duration 
of any episodes of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any non service-connected 
disorders.

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure 
that the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal in 
light of all pertinent evidence and 
legal authority.  If the benefits sought 
on appeal are not granted to the 
Veteran's satisfaction, the RO or the 
AMC should issue to the Veteran a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




